OPINION OF THE COURT
Memorandum.
The judgment appealed from and the order of the Appellate Division brought up for review should be affirmed, with costs, for reasons stated in the memorandum decision of the Appellate Division (101 AD2d 664).
We would but add that insofar as the decision of the Appellate Division may be interpreted to suggest that plaintiff’s award for attorneys’ fees should be reduced because he did not succeed on his Federal claim, such a ruling would be erroneous. The decision in Hensley v Eckerhart (461 US 424, 435) makes it clear that under the circumstances presented here the proper inquiry is the extent of relief obtained and not the legal grounds upon which it was granted.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Judgment appealed from and order of the Appellate Division brought up for review affirmed, with costs, in a memorandum.